Mu. Justice HutchisoN
delivered the opinion of the Court.
Defendant w;as convicted of a violation of section 14 of the Law of "Weights and Measures, as amended in 1921 (Session Laws, p. 178), upon an information charging that the said defendant had in its sugar mill and used for the weighing of cane delivered by its colonos a platform scale which registered false weights.
The sugar mill at the time of the alleged offense was under the exclusive management and control of another corporation which had been placed in charge thereof as a condition precedent to the making of agricultural advances for the grinding season then in progress. The only right, or privilege retained by defendant as owner of the property was that of examining weekly statements made by the corporation which operated and controlled the mill. The scale had been recently installed.
In these circumstances, the defendant corporation can not be held responsible for the defective condition of the scale. It did not, within the meaning of the statute, use, keep nor permit, nor cause to be used or kept in its establishment any scale, appliance or apparatus which did not conform to the statutory standard.
The judgment appealed from must be reversed.